NaptoN, Judge,
delivered the opinion of the court.
In this case the deed of trust, declared void by the court of common pleas, conveyed the property by terms of description identical with those employed in the two deeds passed upon by this court in Stanley v. Bunce, 27 Mo. 269. The language of these two deeds descriptive of the property conveyed may be considered as incorporated in the deed now under consideration. The description of the property is so made as to indicate an intention of conveying, not property generally acquired in the future, but property to be acquired for a particular purpose, which purpose clearly implies a continuance of Norris’ previous business as a merchant. This business was not to be interrupted except at the instance of the trustee, and for the benefit of the cestuis que trust, and upon the happening of certain contingencies specified in the deeds. It is true, there were, in the two deeds referred to, some additional clauses calculated to strengthen the construction given to them by the court, but the present deed is substantially and essentially subject to the same objections.
Judge Scott concurring, judgment affirmed.